DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on May 4, 2021 and May 18, 2022 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Objections
 	As to claims 2 and 11, the Examiner suggests replacing “vertexes” with “vertices”.  The word “vertexes” does not exist and is an improper plural form of vertex.

 	As to claim 11, did Applicant intend “wherein the third hole is  on an imaginary line”?


 	As to claim 12, did Applicant intend “covered by the encapsulation layer”?

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, there is a lack of antecedent basis for “the power supply wiring”.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Publication No. 2017/0278912 A1), as cited in the IDS and hereafter “Kim”.	

    PNG
    media_image1.png
    285
    459
    media_image1.png
    Greyscale

Kim, Annotated FIG. 5
 	As to claim 11, Kim teaches:
A thin-film transistor (TFT) TFT1 comprising a semiconductor layer 222 and a gate electrode 224.  Kim teaches a display device 2.  See Kim, FIG. 6.
An organic insulating layer 218 covering the TFT.  Kim teaches an organic material.  Id. at ⁋ [0049].

A display element 230 electrically connected to the TFT and comprising a pixel electrode 231 disposed on the organic insulating layer, an opposite electrode 235 on the pixel electrode, and an intermediate layer 233 between the pixel electrode and the opposite electrode.

A power supply electrode layer 250 disposed on the insulating layer, electrically connected to the opposite electrode, and comprising a plurality of holes 250h3 therein.  Kim teaches that conductive layer 250 may comprise a connection line for connecting the power line for supplying power.  Id. at ⁋ [0087].

An encapsulation layer 261+263+265 covering the display element.

Wherein: the plurality of holes in the power supply electrode layer comprises: a first hole and a second hole spaced apart from each other along a first direction (horizontal direction in Annotated FIG. 5) on the organic insulating layer.  Refer to Kim, Annotated FIG. 5 above, which depicts a plurality of holes 250h3 comprising a first hole 1 and a second hole 2 spaced apart from each other along a first direction on the insulating layer.

A third hole spaced apart from the first and second holes, wherein the third hole is in an imaginary line extending along a second direction (vertical direction in Annotated FIG. 5) from an imaginary point between the first and second holes, the second direction being perpendicular to the first direction.  Refer to Kim, Annotated FIG. 5 above, which depicts a third hole 3 on an imaginary line extending in a vertical direction emanating from an imaginary point located on the hole midway between the first and second holes.  Additionally, the vertical direction is perpendicular to the first (horizontal) direction.

The first, second, and third holes are positioned at vertexes of a virtual acute triangle (virtual acute triangle drawn with dashed lines in Annotated FIG. 5) when viewed in a third direction orthogonal to the first and second directions.

	As to claim 12, Kim teaches the first hole, the second hole, and the third hole are covered by the encapsulation layer 263.  Id. at FIG. 6.

 	As to claim 13, Kim teaches the encapsulation layer 261+263+265 comprises a first inorganic encapsulation layer 261, an organic encapsulation layer 263 on the first inorganic encapsulation layer, and a second inorganic encapsulation layer 265; and the first, second, and third holes are overlapped by a portion of the first inorganic, organic, and second inorganic encapsulation layers.  Id.

 	As to claim 14, Kim teaches a plurality of protrusions 261 spaced apart from each other and respectively covering at least some of the plurality of holes.  Id.

 	As to claim 19, Kim teaches the opposite electrode 235 of the display element contacts a portion of the power supply electrode layer 250, and a contact region (central region of discrete 250 portions) between the opposite electrode and the portion of the power supply electrode layer is located between adjacent holes of the plurality of holes of the power supply electrode layer.  Id.

 	As to claim 20, Kim teaches the contact region between the opposite electrode 235 and the portion of the power supply electrode layer surrounds at least one of the first, second, or the third hole when viewed in a third direction orthogonal to the first and second directions, i.e. in a plan view/overhead view.  Id.  Kim shows at least the first hole is surrounded in a cross-sectional view of FIG. 6 so it must also be surrounded in a plan view/overhead view.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim as applied to claim 11.

 	As to claim 15, Kim teaches does not teach the plurality of protrusions 261 comprising an organic insulating material.  
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute an organic material for an inorganic one for insulating applications, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


 	As to claim 16, Kim teaches the pixel electrode comprising a conductive oxide material but does not specify a material for the power supply electrode layer. 
 	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute a same material, i.e. a conductive oxide material for the power supply electrode layer so as to maximize light emitting efficiency and reduce fabrication complexity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claims Allowable If Rewritten in Independent Form
 	Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 17, Kim fails to teach the limitations of a power supply wiring and no other prior art was found.


No Prior Art Applied
 	No prior art has been applied to claims 1-10 because Kim, the closest prior art, fails to teach “a first portion of the power supply electrode layer overlaps the power supply wiring”.  Kim teaches a power supply electrode layer 250 but does not teach a power supply wiring.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829